REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As an initial matter, the claim amendments of claim 185 on 18 September 2020 are adequately supported in view of the instant specification at page 34, end of paragraph 0109. With regard to claim 192, which was previously newly added in the claim set on 1 May 2020, the recited size, as measured by quasi-elastic light scattering, is disclosed on page 116, paragraph 0280 of the instant specification. While this paragraph of the instant specification does not specifically disclose that the Gaussian model is used, this is disclosed elsewhere in the instant application, including but not limited to page 87, paragraph 0221. This is understood by the examiner to adequately support claim 192.
Additionally, with regard to claim 191, the examiner notes that the claim recites “one or more lipids” yet recites three different lipids. The examiner clarifies that the reason for this language is that claim 185, upon which claim 191 depends, recites the phrase “one or more lipids.” In contrast, claim 191 further limits the “one or more lipids” previously recited by claim 185 to be the three lipids specifically recited by claim 191 in the specific ratio recited by the claim.
As close prior art, the examiner cites Chou et al. (Journal of Bioscience and Bioengineering, Vol. 95, No. 4, 2003, pages 405-408), which was cited earlier in the prosecution history of the instant application. Chou et al. (hereafter referred to as Chou) is drawn to a liposome comprising irinotecan, as of Chou, page 405, title and abstract. This liposome for the treatment of cancer, as of Chou, page 405, left column, first 
Chou differs from the claimed invention for at least the following reasons.
(a) First, Chou does not teach inositol hexaphosphate.
(b) Secondly, Chou does not teach that the concentration of encapsulated irinotecan in milimoles of irinotecan per gram of total liposome lipids is between 0.8 and 1.3. In contrast, the concentration of encapsulated irinotecan that is taught by prior art reference Chou is lower than what is required by the instant claims.
In view of at least these differences, the examiner takes the position that the instant claims are not prima facie obvious over Chou, either by itself or in view of another reference. The examiner presents the following reasoning below in support of the position that the amount of irinotecan in the liposome of Chou is lower than that required by the instant claims.
Chou teaches a maximum concentration of encapsulated drug of 0.254 milligrams of drug per milligram of lipid, as of Chou, page 407, right column, end of last full paragraph. The drug referred to by Chou at this portion in the text of Chou appears to be irinotecan. The examiner has provided the following calculation to convert this value into millimoles of irinotecan per gram of total liposome lipids, which are the units recited by instant claim 185, wherein this calculation is based upon an irinotecan molecular weight of 586.673 Daltons1.
                
                    
                        
                            
                                
                                    0.254
                                     
                                    m
                                    g
                                     
                                    i
                                    r
                                    i
                                    n
                                    o
                                    t
                                    e
                                    c
                                    a
                                    n
                                
                                
                                    1
                                     
                                    m
                                    g
                                     
                                    l
                                    i
                                    p
                                    i
                                    d
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    1000
                                     
                                    m
                                    g
                                     
                                    l
                                    i
                                    p
                                    i
                                    d
                                
                                
                                    1
                                     
                                    g
                                    r
                                    a
                                    m
                                     
                                    l
                                    i
                                    p
                                    i
                                    d
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    1
                                     
                                    m
                                    m
                                    o
                                    l
                                     
                                    i
                                    r
                                    i
                                    n
                                    o
                                    t
                                    e
                                    c
                                    a
                                    n
                                
                                
                                    586.673
                                     
                                    g
                                     
                                    i
                                    r
                                    i
                                    n
                                    o
                                    t
                                    e
                                    c
                                    a
                                    n
                                
                            
                        
                    
                     
                    ≈
                    0.433
                    
                        
                            m
                            m
                            o
                            l
                        
                        
                            g
                            r
                            a
                            m
                        
                    
                
            
In view of the above calculation, Chou appears to teach a maximum amount of encapsulated irinotecan of 0.433 mmol of irinotecan per gram of liposome lipid. As such, the minimum amount of irinotecan encapsulated by the claimed liposome of 0.8 mmol irinotecan per gram of liposome lipid is almost twice the maximum amount of irinotecan encapsulated in a liposome by Chou.
The examiner takes the position that the increase in the amount of encapsulated irinotecan in the claimed invention as compared with the prior art is not a matter of routine optimization. This is because increasing the amount of irinotecan encapsulated in a liposome is not a matter of simply increasing the concentration of irinotecan, at least because successfully encapsulating2 drug in a liposome is difficult. The difficulty of encapsulation of irinotecan is evidenced by Chou, at least in view of the fact that Chou needs to use a pH gradient comprising ammonium ions to load irinotecan into the liposome, as of Chou, page 405. Additionally, Chou appears to experience problems with drug leakage, as of Chou, page 406, right column, first full paragraph, which indicates that successfully encapsulating drug into a liposome and having it remain in the liposome is difficult. 
Also, that a fairly specific protocol is needed to achieve drug encapsulation is evident through the instant specification. See the instant specification at page 32, paragraph 0108 at the bottom of the page and onto page 33, which appears to indicate that incubating the active agent with the liposome at a specific temperature above the 
As such, in view of the apparent difficulty of encapsulating irinotecan in a liposome, there would have been no reasonable expectation that the entrapped concentration of irinotecan could have successfully been increased from 0.433 mmol irinotecan per gram of liposome lipids, as in the prior art, to the range of between 0.8 and 1.3 mmol irinotecan per gram of liposome lipids, as required by the instantly claimed invention. Obviousness requires a reasonable expectation of success; however, in this case, the reasonable expectation of success appear to be lacking. See MPEP 2143.02.
In order to further explain this point, the examiner notes MPEP 2144.05(II)(A). A portion of text from this section of the MPEP is reproduced below.

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.);

The instantly claimed invention differs from the cited case because in the cited case, the amount of acid could have been increased from 10%, as in the prior art in the cited case, to 25-70%, as in the claimed invention in the cited case, simply by adding 
The claimed invention also differs from the prior art of Chou in that the claimed invention recites inositol hexaphosphate, which is not taught by Chou. The examiner notes that an anti-cancer use of inositol hexaphosphate is taught by the prior art, specifically as of Vucenik et al. (The Journal of Nutrition, Volume 133, Issue 11, November 2003, Pages 3778S-3784S), which was previously cited on page 3 of the office action on 18 May 2020. Nevertheless, Vucenik does not appear to teach encapsulation of inositol hexaphosphate in liposomes. Furthermore, Vucenik does not teach that, had inositol hexaphosphate been encapsulated in liposomes with irinotecan, the concentration of encapsulated irinotecan could have been increased as compared with the concentration of irinotecan encapsulated in a liposome lacking inositol hexaphosphate. As such, there would have been no reasonable expectation that the combination of Chou and Vucenik would have been successfully capable of encapsulating or entrapping between 0.8 and 1.3 millimoles of irinotecan per gram of total liposome lipids.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Terminal Disclaimers
The terminal disclaimer filed on 8 March 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
US Patent 8,147,867
US Patent 8,329,213
US Patent 8,703,181
US Patent 8,992,970
US Patent 8,658,203
US Patent 9,717,723
US Patent 9,782,349
US Patent 9,737,528
US Patent 9,724,303 and
US Patent 9,703,891
 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 8 March 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of
US application 15/227,561
US application 15/227,631
US application 15/896,389 (now US Patent 10,722,508); and
US application 15/896,436
has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the above calculation, the examiner used the molecular weight of free irinotecan to perform the calculation. If, purely en arguendo, the examiner erred in estimating the molecular weight of irinotecan by failing to account for the counter-ion of irinotecan or waters of hydration of irinotecan, this would have resulted in a higher apparent molecular weight of irinotecan and therefore a lower concentration of irinotecan in terms of millimoles of irinotecan per gram of liposome lipids. If this were the case, the concentration of irinotecan in terms of millimoles per gram would be lower, which would further strengthen the examiner’s position.
        2 As best understood by the examiner, the word “encapsulating” has the same meaning as the word “entrapping”, as used in instant claim 185. See the instant specification on page 1, last line, and page 2, first two lines in paragraph 0003.